Dissenting Opinion by
Judge Blatt:
I respectfully dissent.
Based on the record developed before the Commission, I believe that the employer clearly met its burden of proving that the complainant was not the most qualified applicant. The individual hired (Stuckert) had been a prior applicant, and, when he was rejected the first time, the interviewing supervisor noted on his application that “he would like to consider [him] in next opening.” Stuckert also had experience in the handling and repair of motor vehicles. As the dissenting opinion of Commissioner Farino stated, “[t]here is *388no evidence that the person hired was less qualified.” Moreover, Ms. Farino also indicated that the supervisor who did the hiring and firing was also black, “an additional fact the Commission report fails to note.”
In light of the above, I would hold that the employer met its burden of offering a legitimate, nondiscriminatory reason for rejecting the complainant’s application, and I would affirm the trial court.1

 I would also note that I disagree with the majority’s use of Luzerne Community College v. Pennsylvania Human Relations Commission, 33 Pa. Commonwealth Ct. 121, 381 A.2d 201 (1977), not because I have any doubts about the wisdom of the rule cited therein, but because the statistics offered here are in no way indicative of discrimination. Without additional statistics relating to the number of applicants and their races and the racial make-up of the area’s labor market, I do not believe that the fact that the employer had only one black driver on a staff of 12 at the time of the application, is probative on the issue of discrimination. See Hazlewood School District v. United States, 433 U.S. 299 (1977).